                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION

John Coble and Robin Coble, on behalf
of their minor child “J.H.C.”,

                     Plaintiffs,
                                                           COMPLAINT
       v.

Lake Norman Charter School, Inc.; Rick
Buckler, Board Chairman; Leslie
Fogarty, Board Vice-Chairman; Jared
Tilley, Treasurer and Board Member;
Stephanie Painter, Secretary and Board
Member; Amy Carr, Board Member;
Ridgely Chapman, Board Member;
Jennifer Johnson, Board Member; Greg
Kilpatrick, Board Member; and
Elizabeth Timkovich, Board Member,

                     Defendants.



                    The Virgin Mary was “an impregnated virgin
                         who was probably scared shitless.”

                          The “parable” of Eve is “bullshit.”

                        “[T]he Story of Genesis is Mad Stupid”

              Everything in the Bible is nothing more than “metaphor”

            “Jesus feels like … a friend I just don’t think I need anymore.”

A public school in this State chose a book containing these statements as part of its

curriculum. If Christians were gearing up for war, no reasonably objective observer

could blame them. Yet, Defendants perceive no hostility toward Christianity in these

and many other similar remarks made by the protagonist in the Poet X. In fact,
                                        Page 1 of 19
   Complaint
   Coble/Lake Norman
throughout the entirety of the book, Christianity (Catholicism in particular) is the

foil against which the author develops her competing view of how to achieve liberation

and fulfillment in life, but more on that in a moment. Plaintiffs hereby challenge

Defendants’ plan to teach the book to ninth graders as a violation of the First

Amendment. The School’s plan to teach the book to the young impressionable minds

in their public secondary school runs afoul of the most basic precept underpinning

the Religion Clauses – that government must remain neutral in matters of religion

and is certainly forbidden from promoting or endorsing materials that exhibit

hostility toward any particular religion.

      As demonstrated more fully below, the above-quoted excerpts from the book

are not isolated or incidental or taken out of context. Such hostile expressions, and a

more general hostility to Christianity, pervade the book. Indeed, a complete reading

of the book reveals to any reasonably objective observer that the book tears down

Christianity in the service of constructing another alternative to finding liberation

and meaning in life. It is frankly impossible to miss that message. The book’s

structure and the arc of the story (including the crisis, the crescendo, and the

denouement) all point directly and unmistakably in that direction. There can simply

be no question that the book’s frontal assault on Christian beliefs and values, and its

promotion of an alternative path to liberation and meaning, is the central message,

regardless of whether we call it a “coming of age” book or anything else.

      While the forgoing is certainly sufficient standing alone to invalidate a public

school’s decision to teach the book to ninth-graders, it bears noting that the book


                                        Page 2 of 19
   Complaint
   Coble/Lake Norman
compounds its assault on Christianity greatly, not only by expressing consistent and

overt hostility and derision toward the religion, but also by co-opting Christian beliefs

and Scriptures at virtually every step in an effort to support and substantiate the

book’s proffered alternative path to meaning and liberation in life. A reasonably

objective observer can only reach one conclusion: this book most certainly engenders

– intentionally and without apology – the divisive forces that the First Amendment

was designed to protect against. The book’s overt hostility toward Christianity in

favor of another approach to liberation and meaning has no place in the public

schools.

                             JURISDICTION AND VENUE

       1.     Plaintiffs bring this action under 28 U.S.C. § 1983, 28 U.S.C. § 2201,

Rule 57 of the Federal Rules of Civil Procedure, and the Religion Clauses of the First

Amendment to the United States Constitution.              Plaintiffs seek a declaratory

judgment and injunctive relief.

       2.     Venue is proper under 28 U.S.C. § 1391(b)(1), (2), as (a) one or more of

the Defendants resides in this judicial district and all Defendants are on information

and belief residents of this judicial district, and (b) a substantial part of the events or

omissions giving rise to the claim occurred in this judicial district.

       3.     The Court may exercise personal jurisdiction over the Defendants

consistent with Due Process, as all events at issue herein occurred in this judicial

district.

       4.     All requirements of Federal Declaratory Judgment Act are satisfied.


                                         Page 3 of 19
   Complaint
   Coble/Lake Norman
      5.     There is an actual case or controversy between the Parties and the

implementation of the School’s decision to the teach the Poet X and the attendant

constitutional violation are sufficiently imminent for this Court to exercise

jurisdiction over this matter.

                                           PARTIES

      6.     John Coble is a citizen and resident of Mecklenburg County, North

Carolina. He is the father and thus the legal guardian of his minor child, “J.H.C.,”

on whose behalf he brings this lawsuit.

      7.     Robin Coble is a citizen and resident of Mecklenburg County, North

Carolina. She is John Coble’s wife and is the mother and thus the legal guardian of

her minor child, “J.H.C.” Mrs. Coble joins with her husband, Mr. Coble, in bringing

this action on behalf of her minor son.

      8.     “J.H.C.” is Mr. and Mrs. Coble’s minor child. He is a ninth-grader at

Lake Norman Charter and is subject to the reading plan instituted by the School that

involves teaching the Poet X.

      9.     On information and belief, Defendant Lake Norman Charter School, Inc.

is a non-profit organization created and existing for the purpose of operating a charter

school in Mecklenburg County. On information and belief, the School’s registered

address is 12435 Old Statesville Road, Huntersville, NC 28078.

      10.    In North Carolina, charter schools like Defendant Lake Norman

Charter “are public schools of choice that are authorized by the State Board of

Education and operated by independent non-profit boards of directors. State and local


                                          Page 4 of 19
   Complaint
   Coble/Lake Norman
tax     dollars    are   the   primary   funding    sources   for   charter   schools   ….”

https://www.dpi.nc.gov/students-families/innovative-school-options/charter-schools.

         11.      On information and belief, Defendant Rick Buckler, is a citizen and

resident of Mecklenburg County, is the Chairman of the School’s Board of Directors,

and is named as a party in that capacity.

         12.      On information and belief, Defendant Leslie Fogarty, is a citizen and

resident of Mecklenburg County, is the Vice-Chairman of the School’s Board of

Directors, and is named as a party in that capacity.

         13.      On information and belief, Defendant Jared Tilley is a citizen and

resident of Mecklenburg County, is the Treasurer for the School, is a member of the

School’s Board of Directors, and is named as a party in that capacity.

         14.      On information and belief, Defendant Stephanie Painter is a citizen and

resident of Lincoln County, is the Secretary for the School, is a member of the School’s

Board of Directors, and is named as a party in that capacity.

         15.      On information and belief, Defendant Amy Carr is a citizen and resident

of Cabarrus County, is a member of the School’s Board of Directors, and is named as

a party in that capacity.

         16.      On information and belief, Defendant Ridgely Chapman is a citizen and

resident of Mecklenburg County, is a member of the School’s Board of Directors, and

is named as a party in that capacity.




                                           Page 5 of 19
      Complaint
      Coble/Lake Norman
      17.     On information and belief, Defendant Jennifer Johnson is a citizen and

resident of Mecklenburg County, is a member of the School’s Board of Directors, and

is named as a party in that capacity.

      18.     On information and belief, Defendant Greg Kilpatrick is a citizen and

resident of Mecklenburg County, is a member of the School’s Board of Directors, and

is named as a party in that capacity.

      19.     On information and belief, Defendant Elizabeth Timkovich is a citizen

and resident of Mecklenburg County, is a member of the School’s Board of Directors,

and is named as a party in that capacity.

                                            FACTS

      20.     The School plans to teach the Poet X as part of its ninth-grade

curriculum.

      21.     The book, styled as “coming of age” story told in the genre of

contemporary poetry, is an overtly religious book, with overtly religious themes and

messaging.

      22.     The book is also openly and overtly hostile to Christianity. Indeed,

Christianity is the constant foil against which the protagonist of the Poet X develops

the message that the individual can be “like or as God,” as the book ultimately

declares.

      23.     The book’s structure is the first unmistakable signal from the author

that the book deals with overtly religious topics. Specifically, the book is structured

in three parts:


                                        Page 6 of 19
   Complaint
   Coble/Lake Norman
                 a. Part I: In the Beginning Was the Word;

                 b. Part II: And the Word Was Made Flesh; and

                 c. Part III: The Voice of One Crying in the Wilderness.

      24.    The book’s structure thus immediately reveals its juxtaposition to

Christianity, as each of the above titles corresponds to a well-known verse in John

Chapter 1:

                 a. “In the beginning was the Word …” John 1:1.

                 b. “The Word became flesh …” John 1:14.

                 c. “I am the voice of one crying in the wilderness …” John 1:23.

      25.    The arc of the story also confirms the religious nature of the book’s

message and its hostility to Christianity:

                 a. At pages 12-13, the book contains a poem titled “Confirmation

                    Class” wherein the protagonist tells us that “Jesus feels like a

                    friend … who invites himself over too often, who texts me too

                    much. A friend I just don’t think I need anymore.” pp. 12-13.

                 b. One page later, a poem captioned “GOD” declares that “… church

                    treats a girl like me differently. Sometimes it feels all I’m worth

                    is under my skirt and not between my ears.” 14.

                 c. Six pages later, the protagonist – speaking of religious practices

                    regularly observed by devout Catholics – declares that “[y]ou will

                    learn to hate it.” 20-21.




                                       Page 7 of 19
   Complaint
   Coble/Lake Norman
            d. Another poem, following shortly thereafter and captioned “First

                Confirmation Class,” states “I’d rather be anywhere but here.”

                24.

            e. Other early poems speak of teachings about freely and

                voluntarily accepting Christ as “a fruit I’ve never tasted that’s

                already gone sour in my mouth,” p. 26; refer to “stuffy-ass church

                mission friends,” p. 29; and declare (in a poem titled “On

                Sunday”) that “these days, church seems less party and more

                prison.” p. 55.

            f. In a poem titled “Church Mass,” the protagonist states that

                “when Father Sean starts talking about the Scriptures …

                everything inside of me feels like a too-full, too-dirty kitchen

                sink.” p. 58.

            g. That same poem refers to the Virgin Mary as “an impregnated

                virgin who was probably scared shitless” and compares

                Christianity to a house that she “no longer want[s] to rent.” p.

                59.

            h. Shortly thereafter, a poem titled “Holy Water” concludes with the

                statement that “I don’t know if it’s prayer to hope that soon my

                feelings will drown me faster than the church’s baptismal water.”

                p. 63.




                                   Page 8 of 19
Complaint
Coble/Lake Norman
            i. Another poem in the “conflict development” portion of the story

                discusses the protagonist’s thoughts about Communion.          The

                protagonist titles the poem “All Over a Damn Wafer.” p. 66.

            j. In that poem, the protagonist states: “I can feel the hot eyes of

                the Jesus statue watching me hide the wafer beneath the bench,

                where his holy body will now feed the mice.” p. 66.

            k. All of the forgoing takes place, and the author has only reached

                page sixty-six of a 357-page book.

            l. Later, speaking of a boy she likes, the protagonist states that “in

                my dreams his is a mouth that knows more than curses and

                prayers. More than bread and wine. More than water. More

                than blood. More.” pp. 85-86.

            m. Any reasonably objective and informed reader would understand

                the author’s use of Christian religious imagery and themes in the

                preceding passage and would understand that the protagonist is

                communicating to the reader that the promise of fleshly

                indulgence and individuality is “more” than the offers of

                Christianity – the bread, the wine, the water, and ultimately the

                blood. There’s actually no other way to read it, especially in light

                of the book’s ultimate conclusion, which shall be addressed

                momentarily.




                                   Page 9 of 19
Complaint
Coble/Lake Norman
            n. In the meantime, at page 117, the author presents a poem

                stating: “[A]lthough I still want to stay seated during

                Communion, I get up every time, put the wafer in my mouth then

                slip it beneath the pew. My hands shaking less and less every

                time I do.” p. 118. She is growing more comfortable in her

                rejection of Christianity.

            o. In the very next passage the protagonist tells us that the Genesis

                story “all just seems like bullshit. So I say so. Out loud. To

                Father Sean.” p. 119. She is increasingly bold in expressing her

                rejection of Christianity.

            p. She titles the poem that follows “I think the Story of Genesis is

                Mad Stupid.” p. 120. Among other things, the poem expresses

                the belief that everything in the Bible is simply a metaphor (a

                belief to which she returns in the book’s concluding entry).

            q. Later in the story, after discovering poetry, the protagonist

                states: “Tuesday [the day the poetry club meets] has become my

                equivalent to Mami’s Sunday. A prayer circle.” p. 283.

            r. Mami is the maternal figure in the book whom I believe any

                reasonably objective reader would understand represents the

                embrace of Christianity as a source of finding liberation and

                meaning in life.




                                   Page 10 of 19
Complaint
Coble/Lake Norman
            s. On information and belief, based on the structure and arc of the

                story, the juxtaposition between Christianity and individualism

                is intentionally presented in stark and explicit terms.

            t. In the book’s crescendo, mother (Mami) and daughter (Xiamara

                – the Poet “X”) finally have it out.

            u. The author describes the altercation in a poem titled “If Your

                Hand Causes You to Sin.” pp. 304-05. Any reasonably objective

                reader would understand the title as a reference to Mami’s belief

                that the individuality represented in the poetry of the

                protagonist separates her from God and thus constitutes sin.

            v. In giving the details of the actual physical altercation between

                the two, the author tells us that the mother “recites Scripture”

                while the daughter recites “memorized verses from her own

                poems and stanzas.” p. 305. Again, the juxtaposition between

                Christianity and individualism is on full, unapologetic display,

                as any reasonably objective and informed reader will understand.

            w. If there could even possibly be any doubt about that, the

                protagonist tells us on the very next page that one of the

                memorized verses the she recites from her poetry during the

                altercation declares that she raises her hands “to build the

                church of myself.” pp. 306-07.




                                   Page 11 of 19
Complaint
Coble/Lake Norman
                x. In the poems that follow and lead up to the book’s conclusion, the

                    protagonist expresses that “God just wants me to behave so I can

                    earn being alive.    But what about me? What about Xiomara?”

                    p. 333. She also tells us that her poems are about her own

                    individuality: “All my poems are personal…. They’re about me.”

                    p. 344.

                y. Finally, the book concludes. In its concluding entry, the book

                    uses Psalm 119:130 as a prologue: “The unfolding of your words

                    gives me light; it gives understanding to the simple.” p. 356. In

                    the second sentence of that entry, the protagonist declares that

                    “[t]he weird thing about the Bible is that almost everything in it

                    is a metaphor.” Shortly thereafter she states, with respect to her

                    conception of God, that “he or she is a comparison to us. I think

                    we are all like or as God.”

                z. This final entry also expresses the belief that the Psalm in the

                    prologue refers to “any of the words that bring us together” and

                    that real liberation lies “in the power of my own words.”

      26.    The teaching and conclusion of the book is diametrically opposed to the

most fundamental Christian teaching. A reasonably objective and informed reader

will understand that.

      27.    Specifically, the lesson of the book, as expressly declared by the author

in the book’s conclusion, is that “we are all like or as God” and that we can finding


                                        Page 12 of 19
   Complaint
   Coble/Lake Norman
meaning and liberation apart from the Christian understanding of God “in the power

of [our] own words.”

      28.    The book’s most fundamental teaching thus mirrors the serpent’s

temptation of Eve in the Garden of Eden in Genesis Chapter 3:             Declare your

independence from God, said the serpent – rebel against Him and find your own path,

your own knowledge of good and evil, your own wisdom – and “your eyes will be

opened, and you will be like God.” Genesis 3:5 (emphasis added).

      29.    So too does the book teach that, we are able to look to the “the power of

[our] own words,” and that “we are all like or as God.” A reasonably objective and

informed reader will understand the parallel. In fact, to the reasonably objective and

informed reader, it’s impossible to miss.

      30.    And so it is, that having earlier called the “parable” of Eve “bullshit,”

the author returns to the Garden of Eden (Genesis Chapter 3) in the book’s finale and

declares the serpent the victor. We’re no longer made in God’s image, He’s made in

ours. p. 356 (“I don’t know what, who, or where God is. But if everything is a

metaphor, I think he or she is a comparison to us. I think we are all like or as God.”).

And as independent god-deities, we can trust and rely on our “own words” to give us

the “most freeing experience ….” That’s an overtly religious statement. In fact, if

that’s not a religious statement it’s difficult to imagine one.

      31.    And it’s contrary in every way to the traditional Christian beliefs the

protagonist consistently shuns and degrades throughout the book. The reasonably

objective and informed reader will understand this fact.


                                        Page 13 of 19
   Complaint
   Coble/Lake Norman
      32.    The book’s contradiction of Christianity is no trivial matter.           A

reasonably objective and informed reader will understand that the Christian doctrine

at issue is nothing less than the Christian’s conception of temptation and original sin.

The question of man’s relationship to himself, to the world, and to his God.

      33.    The book takes a position on that religious, theological question and does

so explicitly at Christianity’s expense.

      34.    There really is no other reasonably objective or informed way to read the

book. The author herself left us no interpretive wiggle room. The book’s conclusion

tells us explicitly what was already apparent enough – that the whole point of the

book is the triumph of individualism over traditional Christian teachings and beliefs

when it comes to matters of liberation, meaning, and fulfillment.

      35.    Plaintiffs, as the parents of the minor child “J.H.C.” and on his behalf,

have objected to the School’s plan to teach the Poet X.

      36.    Plaintiffs presented their objections and concerns to the School Board

and to the proper School officials, but the School Board refused Plaintiffs’ request

that the Poet X be dropped from the curriculum.

      37.    Attached hereto as Exhibit A is a copy of an email Plaintiffs obtained,

which, on information and belief, is a form email that the School is sending to anyone

who contacts the school with questions about the School’s decision to use the book.

      38.    According to the email, the School made and stuck by the decision to

teach the Poet X in an effort to present to students “diverse thought and a range of

opinions and perspectives to expand our awareness, stretch our thinking and


                                           Page 14 of 19
   Complaint
   Coble/Lake Norman
ultimately help us grow as a school” in an effort to “prepare [students] for life after

graduation.”

      39.      As the email further explains, the point of the selections is to help the

students grapple with, and ultimately answer, some of life’s ultimate questions, such

as questions about the students’ “own identity in relation to the world.”

      40.      While the email states that “teachers guide the students with intelligent

academic discussion” of each selection, the concluding paragraph makes plain that

the primary objective of the selections, particularly as related to literature, is not an

objective academic presentation of the intellectual tenets or practices of competing

viewpoints.

      41.      Rather, “preparing our students for success beyond high school goes well

outside of strictly academic readiness and extends to introducing them to different

thoughts and ideas, oftentimes through literature; books allow our students to access

a world different from theirs and “meet” people, of varied backgrounds, races,

ethnicities, experiences, social-economic circumstance and more. To send our

graduates off into a world without this preparation can lead to the same ending as

sending them off ill-equipped academically. What students can learn through

literature and subsequent conversations with informed peers and teachers, is

invaluable as they grow to be critical thinkers and well-rounded members of our

society.” (emphasis added).

      42.      The School’s decision to teach the Poet X is not about academics. In the

words of the email, the School’s choice of literature and its perception of its mission


                                        Page 15 of 19
   Complaint
   Coble/Lake Norman
“goes well beyond” strict academics. The choices are part of the School’s attempt to

provide a character education to students that will “prepare students for life after

graduation” by helping students discern their “identity in relation to the world” and

enabling them to relate successfully to a diverse world beyond the walls of the

schoolhouse.

      43.      All of which sounds fantastic in an email, until we take a closer look at

what’s going on and understand that the School is treading all over the First

Amendment in its effort.

                          FOR A FIRST CAUSE OF ACTION
                 (Declaratory Judgment – First Amendment Violation)

      44.      Plaintiffs incorporates into this claim all of the forgoing allegations of

the Complaint as if fully stated herein.

      45.      Plaintiffs bring this action under 28 U.S.C. § 1983, 28 U.S.C. § 2201,

Rule 57 of the Federal Rules of Civil Procedure, and the Religion Clauses of the First

Amendment to the United States Constitution.

      46.      The School’s decision to teach the Poet X in the compulsory setting of a

public school violates both the Establishment Clause and the Free Exercise Clause.

      47.      The primary requirement of the First Amendment Religion clauses is

government neutrality.      Government cannot take sides in religious matters and

cannot show hostility to any particular religion.

      48.      The School’s decision to teach the Poet X fails First Amendment

scrutiny.



                                         Page 16 of 19
   Complaint
   Coble/Lake Norman
      49.    The book exhibits overt hostility to Christianity and does so in favor of

a competing religious view. The hostility toward Christianity standing alone is

sufficient to invalidate the School’s decision without further inquiry or analysis, as

the Supreme Court has made clear that the Constitution “forbids hostility toward

any” religion.

      50.    To the extent that it may be necessary to go further, however, and to the

extent the Lemon test may still be good law for assessing Establishment Clause

claims, the School’s choice to the teach the Poet X fails all three prongs of that test.

      51.    The School’s stated purpose of going beyond academics and into

character education is not sufficiently secular. Indeed, when the scope of the term

“religion” is properly understood, the School’s purpose is not secular at all.

      52.    Furthermore, the primary effect of the School’s choice to simultaneously

advance one religious view and to inhibit another – indeed to advance one religious

view at the expense of the other.

      53.    The School’s decision to teach the book also fosters excessive

entanglement because the book has the effect of advancing or inhibiting religion.

      54.    The School’s decision to teach the book also violates the Free Exercise

Clause.

      55.    That Clause prevents government from adopting or implementing

policies or practices that are “hostile to the religious beliefs of affected citizens and

[government] cannot act in a manner that passes judgment upon or presupposes the

illegitimacy of religious beliefs and practices.


                                        Page 17 of 19
   Complaint
   Coble/Lake Norman
        56.   The Free Exercise Clause bars even 'subtle departures from neutrality'

on matters of religion.

        57.   The School’s choice to teach the Poet X fails this test. In fact the book’s

fundamentally religious message is overtly, and not subtly, hostile to Christianity.

        58.   Given that fact, J.H.C. cannot be put in a situation where his only

choices are to accede to the School’s choice by either reading the book or opting for an

independent study that will remove him from the classroom environment for an

extended period.

        59.   The School’s choice constitutes a violation of the First Amendment

rights of “J.H.C.”, whose parents thus have standing to pursue the claim herein. If

the School is permitted to proceed with its plan, implementation of that decision will

proximately result in irreparable harm and legally cognizable damages to “J.H.C.”

                                  PRAYER FOR RELIEF

        60.   Wherefore, the Plaintiffs respectfully request that the Court enter a

Temporary Restraining Order and/or Preliminary Injunction precluding the School

from teaching the Poet X until such time as a determination on the merits can be

made;

        61.   That the Court ultimately declare that the School’s decision to teach the

Poet X offends the Religion Clauses of the Constitution and enter a permanent

injunction precluding the School from teaching the book;

        62.   That in due course, the Court award Plaintiffs their attorneys’ fees

pursuant to 42 U.S.C. § 1988;


                                        Page 18 of 19
   Complaint
   Coble/Lake Norman
      63.    That, consistent with Rule 57 and the time-sensitive nature of the

School’s plan to begin teaching the book in early November, the Court schedule a

speedy hearing on the claim and requests for relief herein; and

      64.    That the Court grant all other relief that it deems just and proper

according to law and the facts presented.

      This the 27th day of October, 2020.

                                       BONDURANT LITIGATION

                                       s/Joel M. Bondurant, Jr.
                                       JOEL M. BONDURANT, JR.
                                       Attorney for Plaintiffs,
                                       NC Bar No. 29621
                                       15720 Brixham Hill Avenue, Ste. 300
                                       Charlotte, NC 28277
                                       (704) 897-0490 (ph); (704) 559-3379 (fax)
                                       joel@bondurantlawfirm.com




                                      Page 19 of 19
   Complaint
   Coble/Lake Norman
